Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                     1:20-cv-00815
Civil Action No. ________________________

SCOTT M. RUNYON,

     Plaintiff,

v.

THE ALLSTATE CORPORATION,

     Defendant.


                                          COMPLAINT


         NOW COMES SCOTT M. RUNYON, through undersigned counsel, SULAIMAN

LAW GROUP, LTD., complaining of THE ALLSTATE CORPORATION, as follows:

                                   NATURE OF THE ACTION

         1.       This action is seeking redress for invasion of privacy by seclusion as well

as violation(s) of the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227

et seq.

                                  JURISDICTION AND VENUE

         2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.       This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1334.

         4.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                                1
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 2 of 8




                                         PARTIES

       5.     SCOTT M. RUNYON (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Littleton, Colorado.

       6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       7.     THE ALLSTATE CORPORATION (“Allstate”) is a corporation organized

under the laws of Delaware.

       8.     Allstate has its principal place of business at 2775 Sanders Road,

Northbrook, Illinois 60062.

       9.     Allstate is a “person” as defined by 47 U.S.C. § 153(39).

                               GENERAL ALLEGATIONS

       10.    Upon information and belief, Allstate’s outbound telemarketing efforts

include the use of an automatic telephone dialing systems (“ATDS”) to solicit consumers

nationwide.

       11.    The Federal Trade Commission (“FTC”) has held that a basic function of an

ATDS is the ability to dial thousands of numbers in a short time period.

       12.    Upon information and belief, Allstate uses technology that has the capacity

to produce telephone numbers using a random or sequential number generator in order

to contact as many consumers as possible to market services to.

       13.    An ATDS allows telemarketing agents to only communicate with consumers

who answer their phone.

       14.    Consequently, Allstate shifts the burden of wasted time to consumers

through its unsolicited calls and messages.
                                              2
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 3 of 8




                                FACTUAL ALLEGATIONS

       15.    At all times relevant, Plaintiff was the sole operator, possessor, and

subscriber of the number ending in 8898.

       16.    At all times relevant, Plaintiff’s number ending in 8898 was assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       17.    At all times relevant, Plaintiff was financially responsible for his cellular

telephone equipment and services.

       18.    Years ago, interested in automobile insurance, Plaintiff requested

information from Allstate.

       19.    Ultimately, however, Plaintiff decided against obtaining insurance through

Allstate.

       20.    At that time, Plaintiff vividly recalls asking Allstate to stop calling.

       21.    Unfortunately, these telemarketing/solicitation phone calls continued.

       22.    On multiple occasions, Plaintiff answered these calls.

       23.    Each time, Plaintiff was met with clear pause – prompting Plaintiff to say

“Hello, Hello, Hello” prior to being connected to an agent.

       24.    Each time, Plaintiff informed Allstate that he previously requested these

calls cease prior to repeating his previous request(s).

       25.    Unfortunately, Plaintiff continues to receive these phone calls from numbers

leading back to Allstate – including, (303) 421-9702; (719) 635-5053; and (720) 733-1331.

       26.    All in all, Allstate placed (or caused to be placed) no less than twenty (20)

unwanted and unconsented-to phone calls to Plaintiff.
                                         3
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 4 of 8




       27.    Allstate’s phone calls resulted in aggravation that accompanies persistent

and unwanted phone calls, anxiety, diminished value and utility of telephone equipment

and telephone subscription services, emotional distress, increased risk of personal injury

resulting from the distraction caused by the phone calls, intrusion upon and occupation

of Plaintiff’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services,

and wasting Plaintiff’s time.

       28.    Concerned with having had his rights violated, Plaintiff sought counsel to

ensure that Allstate’s persistent and unwanted phone calls ceased.

                                  CLAIMS FOR RELIEF

                                        COUNT I:
                            Invasion of Privacy by Seclusion

       29.    All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       30.    In Colorado, “to prevail on a claim for intrusion upon seclusion as a violation

of one’s privacy, a plaintiff must show that another has intentionally intruded, physically

or otherwise, upon the plaintiff’s seclusion or solitude, and that such intrusion would be

considered offensive by a reasonable person.” Doe v. High-Tech Inst., Inc., 972 P.2d

1060, 1065 (Colo. App. 1998), cert. denied (Colo. Mar. 1, 1999).




                                             4
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 5 of 8




       31.     This tort can encompass conduct such as persistent and unwanted

telephone calls. Quigley v. Rosenthal, 327 F.3d 1044, 1073 (10th Cir. 2003) (citing High-

Tech Inst., 972 P.2d, at 1067.

       32.     Allstate’s repeated and harassing telephone calls to Plaintiff violated

Plaintiff’s right to privacy based on an intrusion upon his seclusion. See Dunlap v.

McCarthy, 284 Ark. 5, 678 S.W.2d 361 (1984); see generally W. Prosser & W. Keeton,

Torts 117 (5th ed. 1984) (examples of intrusion upon seclusion include eavesdropping by

wiretapping and persistent and unwanted telephone calls).

       33.     Taking into account Plaintiff’s multiple requests that Allstate stop calling,

Allstate’s persistent and unwanted telephone calls would be highly offensive to a

reasonable person.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Allstate violated Plaintiff’s right to privacy based on an

               intrusion upon his seclusion;

       B.      an award of actual damages;

       C.      an award of punitive damages; and

       D.      an award of such other relief as this Court deems just and proper.

                                   COUNT II:
             Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       34.     All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.



                                               5
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 6 of 8




          35.      Among other things, the TCPA prohibits certain calls to wireless and

residential numbers unless the caller has the prior express consent of the called party.

47 U.S.C. § 227(b)(1)(A).

          36.      Under the TCPA consent rules, some types of calls require prior express

written consent, while other types of calls do not require that the consent be in writing.

          37.      “Prior     express     written   consent”   is   required   for   (a)     all

telemarketing/promotional calls/texts made using an ATDS placed to wireless numbers,

and (b) all artificial or prerecorded telemarketing/promotional voice calls to wireless and

residential numbers.1

          38.      The TCPA consent rules define “prior express written consent” as “an

agreement, in writing, bearing the signature of the person called that clearly authorizes

the seller to deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an ATDS or an artificial or prerecorded voice, and the

telephone number to which the signatory authorizes such advertisements or

telemarketing messages to be delivered.”

          39.      Allstate placed or caused to be placed no less than twenty (20) non-

emergency telemarketing/promotional calls to Plaintiff’s cellular telephone number ending

in 8898 utilizing an ATDS without Plaintiff’s prior express written consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).




1
    47 C.F.R. §§ 64.1200(a)(2), (a)(3).

                                                    6
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 7 of 8




       40.   Upon information and belief, based on the noticeable pause Plaintiff

experienced, Allstate employed an ATDS to place calls to Plaintiff’s cellular telephone.

       41.   Upon information and belief, the ATDS employed by Allstate transfers the

call to a live representative once a human voice is detected, hence the clear pause.

       42.   Upon information and belief, the system employed by Allstate to place

phone calls to Plaintiff’s cellular telephone has the capacity – (A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.

       43.   Upon information and belief, Allstate has no database to maintain and

update consumers’ contact preferences and consent to call them.

       44.   As a result of Allstate’s violations of 47 U.S.C. § 227 et seq., Plaintiff is

entitled to receive $500.00 in damages for each such violation.

       45.   As a result of Allstate’s knowing and willful violations of 47 U.S.C. § 227 et

seq., Plaintiff is entitled to receive up to $1,500.00 in treble damages for each such

violation.

       WHEREFORE, Plaintiff requests the following relief:

       A.    a finding that Allstate violated 47 U.S.C. § 227 et seq.;

       B.    an award of statutory damages of at least $500.00 for each and every

             violation;

       C.    an award of treble damages of up to $1,500.00 for each and every violation;

             and

       D.    an award of such other relief as this Court deems just and proper.
                                            7
Case 1:20-cv-00815-LTB Document 1 Filed 03/25/20 USDC Colorado Page 8 of 8




                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all

issues in this action so triable of right.

 DATED: March 24, 2020                           Respectfully submitted,

                                                 SCOTT M. RUNYON

                                                 By: /s/ Joseph S. Davidson

                                                 Mohammed O. Badwan
                                                 Joseph S. Davidson
                                                 Victor T. Metroff
                                                 SULAIMAN LAW GROUP, LTD.
                                                 2500 South Highland Avenue
                                                 Suite 200
                                                 Lombard, Illinois 60148
                                                 +1 630-575-8181
                                                 mbadwan@sulaimanlaw.com
                                                 jdavidson@sulaimanlaw.com
                                                 vmetroff@sulaimanlaw.com




                                             8
